DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 08/05/2020. 


Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  claims 1-11 is/are allowed primarily because the closest prior art of record U.S patent number 5301499 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claims 1 and 11:
The prior art of record does not teach “a first stop controller configured to, when stopping the power generation plant, stop the steam 
Regarding Claim 10:
The prior art of record does not teach “A plant control method of controlling a power generation plant, the method including: when stopping the power generation plant, stopping the steam turbine to start to drop the rotating speed of the second shaft from rated rotating speed, and starting to drop the rotating speed of the first shaft from the rated rotating speed while continuing combustion of the combustor after the stop of the steam turbine; and shutting off the fuel of the combustor and stopping the gas turbine when the rotating speed of the first shaft drops to first rotating speed, and at this time, stopping the gas turbine such that the rotating speed of the first shaft catches up with the rotating speed of the second shaft at second rotating speed that is equal to or lower than the first rotating speed and the clutch is engaged” as claimed in claim 10, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 17, 2022